Citation Nr: 9900374	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-13 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In its December 1988 written presentation, the veteran s 
representative informally raises the issues of pending claims 
for service connection for concussion and neurosis since 
1947.  In August 1947, these issues were deferred pending 
receipt of additional records.  It does not appear that the 
RO issued a final rating decision on these issues.  Absent a 
final rating decision, notice of disagreement, statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does matter and it is not harmless when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Board member cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  
The United States Court of Veterans Appeals (Court) has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, these issues are referred to the 
RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bilateral hearing loss began in 
service when an 8 mm mortar exploded near him, causing a 
concussion, headache and ringing in the ears.  The veteran 
maintains that he was hospitalized in Belguim and was awarded 
the Purple Heart.  The veteran also asserts that hypertension 
was first diagnosed at his separation examination from 
service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the evidence supports the grant of service connection for 
bilateral hearing loss.  The Board also concludes that new 
and material evidence has not been submitted to reopen the 
claim for service connection for hypertension.  


FINDINGS OF FACT

1.  Right ear hearing loss was shown at the time of the 
veterans separation from service.

2.  The veteran initially complained of ringing in his ears 
in November 1946.

3.  A recent audiogram reveals bilateral high frequency 
sensorineural hearing loss.

4.  Service connection for hypertension was denied by an 
unappealed rating decision in June 1947.

5.  Additional evidence submitted since the rating decision 
in June 1947, includes private medical records.

6.  The additional evidence as to the veterans claim to 
reopen his claim of entitlement to service connection for 
hypertension is not so significant that it must be considered 
in order to fairly decide the merits of the claim, as there 
is no medical evidence of record that hypertension was 
incurred in or aggravated by active military service.     


CONCLUSIONS OF LAW

1.  Bilateral high frequency hearing loss was incurred in 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.385 
(1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Service connection may be granted for a chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

At the May 1943 pre-induction examination, it was noted that 
the veteran had a right simple mastoidectomey in 1929, the 
examiner note healed N.D.  On audio examination, the 
veterans hearing was 15/15 of his right ear and 15/15 of the 
left ear.  In a September 1944 treatment record, it was noted 
that the veteran was complaining of old mastoiditis.  At the 
February 1946 separation examination, a hearing test 
(whispered voice) measured 8/15 on the right and 15/15 on the 
left.  The examiner reported deafness of the right ear, mixed 
moderate to severe, that existed prior to service due to 
mastoidectomy.

In his initial October 1946 claim for VA compensation, the 
veteran reported concussion, ringing in ears, chest pains, 
and headaches due to action in October 1944, and reported 
that he was hospitalized in Belgium in October 1944.  The 
veterans report of separation reveals that he received the 
Purple Heart in December 1944.

During a March 1947 VA examination for compensation purposes, 
the veteran reported that he had a right mastoidectomy as a 
child, and that during service, he experienced trouble with 
the right ear.  He asserted continuing problems including 
discharge and earaches in the right ear since separation from 
service.  On evaluation, the examiner noted a discharge from 
the right ear, and granulation tissue on the right ear 
membrane.  The only hearing test performed was hearing of 
ordinary conversation at 20 feet, which the veteran was able 
to do with both ears.  The diagnosis was chronic suppurative 
otitis media on the right.

The most pertinent regulation provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 
(1998). 

It is important to note there are different testing methods 
and that there was a conversion from ASA to ISO testing in 
the 1960s.  Private treatment records from J. David Moser, 
M.D. reveal treatment for bilateral hearing loss and wax 
impactions of both ears from 1990 to 1996.  In November 1990, 
Dr. Moser noted that the veteran had a previous mastoidectomy 
in the right ear.  Dr. Moser further reported the veterans 
history of being exposed to a tank mortar round explosion 
during the war and stated that this probably caused his 
significant hearing loss.  At a November 1990 audiogram, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
5
10
90
80
LEFT
5
5
35
90
80

In a November 1996 audiogram, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
20
15
45
105
100
LEFT
20
25
55
70
60

The audiometric results revealed normal hearing in the low 
frequencies, sloping to a moderate high frequency 
sensorineural loss at the left ear, and a severe high 
frequency hearing sensorineural loss at the right ear.  

The Board has reviewed the probative evidence of record 
including the veterans statements on appeal.  Service 
medical records show that hearing was within the normal range 
in both ears at the time of his entry into service. The 
veteran did complain of a problem with his right ear during 
service.  His separation examination report reveals 
measurable hearing loss in the right ear, as compared to 
recorded hearing the time of his entrance into service.  
There is competent evidence that the veteran received the 
Purple Heart for action in the European Theater during WWII. 
Bilateral sensorineural hearing loss was diagnosed after 
service and there is a competent medical opinion linking the 
current diagnosis to inservice events.  See 38 C.F.R. § 3.303 
(1998).  In light of such evidence and given the absence of 
competent evidence against a nexus to the contrary, the Board 
concludes that service connection is warranted for bilateral 
sensorineural hearing loss.  

II.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Under 38 C.F.R. § 3.156 (1998), when presented with a claim 
to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  Therefore, in this case, the Board must determine if new 
and material evidence has been submitted since the last 
rating decision.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).

In a June 1947 rating decision, service connection for 
hypertension was denied.  The evidence before the RO at that 
time consisted of service medical records, a statement from 
the veteran, and a March 1947 VA examination.  The veterans 
pre-induction examination reveals a blood pressure reading of 
120/70, and the cardiovascular system was reported to be 
normal.  The veterans separation examination showed a blood 
pressure reading of 130/70 with normal cardiovascular system.  
At the March 1947 VA examination, more than one year after 
discharge from service, the veterans blood pressure reading 
was 170/90.  The diagnosis was essential hypertension.

In the June 1947 rating decision, the RO noted that the 
evidence of record does not show that hypertension was 
incurred in or aggravated by service.  The veteran did not 
appeal the decision, and it became final.  In essence, at the 
time of the prior rating decision there was no evidence that 
hypertension was incurred in or aggravated by service.
  
 Pertinent medical evidence consists of private medical 
records from several physicians.  In a February 1997 letter, 
Roberta Slonim, M.D., stated that she treated the veteran for 
severe hypertension in the early 1980s.  Private outpatient 
treatment records from Paul Ziajka, M.D., show that the 
veteran has been treated for hypertension, diabetes, Bells 
Palsy, coronary artery disease, and chronic heart failure 
from 1990 to 1997.  Additional private outpatient treatment 
records from reveal that the veteran was treated by Irwin R. 
Weinstein, M.D., from 1990 to 1996 for hypertension, 
diabetes, and congestive heart failure.

The veteran has reported that he was told he had hypertension 
at his service discharge examination.  The veteran is 
competent to report on that which he has personal knowledge, 
that is what he comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).   However, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  To the extent that the veteran contends 
that his hypertension is related to service, such allegation 
is lay speculation on medical issues involving the etiology 
of a disability and are not probative to the claim on appeal 
and are not material.  See Pollard v. Brown, 6 Vet.App. 11 
(1993); see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).

None of the evidence submitted since the 1947 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It merely reiterates 
information that was already of record at the time of the 
most recent denial.  At the time of the June 1947 rating 
decision the evidence of record did not show that 
hypertension had been incurred in or aggravated by active 
military service.  The evidence submitted does not change the 
prior evidentiary defects.  The evidence merely shows that 
the veteran is currently being treated for hypertension.  The 
record does not contain any medical opinion suggesting any 
relationship between the veterans current hypertension and 
his active service.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension.



ORDER

1.  Service connection for bilateral hearing loss disability 
is granted.

2.  New and material evidence not having been submitted, the 
claim to reopen the claim for service connection for 
hypertension is denied. 
 




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
